         Case 2:18-cv-00812-KJM-CKD Document 69 Filed 11/02/20 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                             EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,               2:18−CV−00812−KJM−CKD
12              Plaintiff,
13        v.
14   REAL PROPERTY LOCATED 2205              STIPULATION AND WITHDRAWAL
     MEADOWVIEW ROAD, SACRAMENTO,            OF VERIFIED CLAIM AND ANSWER
15   CALIFORNIA, SACRAMENTO                  OF LIENHOLDER, LC EQUITY
     COUNTY, APN: 048-0197-004-0000,         GROUP, INC.
16   INCLUDING ALL APPURTENANCES
     AND IMPROVEMENTS THERETO,
17
     REAL PROPERTY LOCATED 1701
18   NEIHART AVENUE, SACRAMENTO,
     CALIFORNIA, SACRAMENTO
19   COUNTY, APN: 052-0122-062-0000,
     INCLUDING ALL APPURTENANCES
20   AND IMPROVEMENTS THERETO,
21   REAL PROPERTY LOCATED 4036 SEA
     FOREST WAY, SACRAMENTO,
22   CALIFORNIA, SACRAMENTO
     COUNTY, APN: 119-0430-014-0000,
23   INCLUDING ALL APPURTENANCES
     AND IMPROVEMENTS THERETO,
24
     REAL PROPERTY LOCATED 4400
25   BLACKFORD WAY, SACRAMENTO,
     CALIFORNIA, SACRAMENTO
26   COUNTY, APN: 119-0300-087-0000,
     INCLUDING ALL APPURTENANCES
27   AND IMPROVEMENTS THERETO,
28
                                              1             Stipulation to Withdraw Claim and Answer – LC
                                                                                            Equity Group
           Case 2:18-cv-00812-KJM-CKD Document 69 Filed 11/02/20 Page 2 of 3



 1   REAL PROPERTY LOCATED 4525
     CEDARWOOD WAY, SACRAMENTO,
 2   CALIFORNIA, SACRAMENTO
     COUNTY, APN: 050-0441-015-0000,
 3   INCLUDING ALL APPURTENANCES
     AND IMPROVEMENTS THERETO,
 4
     REAL PROPERTY LOCATED 5755
 5   TWISTING TRAILS ROAD, GARDEN
     VALLEY, CALIFORNIA, EL DORADO
 6   COUNTY, APN: 084-011-12-100,
     INCLUDING ALL APPURTENANCES
 7   AND IMPROVEMENTS THERETO,
 8   REAL PROPERTY LOCATED 6501 14TH
     STREET, RIO LINDA, CALIFORNIA,
 9   SACRAMENTO COUNTY, APN: 207-
     0230-004-0000, INCLUDING ALL
10   APPURTENANCES AND
     IMPROVEMENTS THERETO, and
11
     REAL PROPERTY LOCATED 2429
12   YREKA AVENUE, SACRAMENTO,
     CALIFORNIA, SACRAMENTO
13   COUNTY, APN: 041-0051-011-0000,
     INCLUDING ALL APPURTENANCES
14   AND IMPROVEMENTS THERETO,
15                 Defendants.
16

17          IT IS HEREBY STIPULATED by and between Plaintiff UNITED STATES OF
18 AMERICA (“Plaintiff”) and Claimant LC EQUITY GROUP, INC. (“Claimant”) as follows:

19          1.     That Claimant asserted a lienholder interest in defendant property located at 4036 Sea
20 Forest Way in Sacramento, California (Defendant Property).

21          2.     The loan has since been satisfied and Claimant no longer has an interest in Defendant
22 Property.

23          3.     Accordingly, Claimant hereby withdraws their claim and answer filed in the above
24 captioned case on May 29, 2018 [Dk. Nos. 22 and 23].

25          4.     To the extent required under the Federal Rules of Civil Procedure, Rule 41(a), the United
26 States agrees to dismiss with prejudice Claimants in the above-captioned case pursuant to the Federal

27 Rules of Civil Procedure, Rule 41(a). Defendant Property is one of the in rem defendants.

28
                                                        2                    Stipulation to Withdraw Claim and Answer – LC
                                                                                                             Equity Group
            Case 2:18-cv-00812-KJM-CKD Document 69 Filed 11/02/20 Page 3 of 3



 1           5.      Each party hereto is to bear its own costs.

 2           6.      Claimants are hereby removed from the Service List for the above captioned case.

 3                                                           McGREGOR W. SCOTT
                                                             United States Attorney
 4

 5 Dated: 10/23/2020                                         /s/ Kevin C. Khasigian
                                                             KEVIN C. KHASIGIAN
 6                                                           Assistant U.S. Attorney
 7

 8 Dated: 10/23/2020                                         /s/ Brian Getz
                                                             BRIAN GETZ
 9                                                           Claimant LC Equity Group Inc.
10

11

12                                                   ORDER

13           The Court has read and considered the Stipulation of Withdrawal of Claim by LC Equity Group LLC

14 (“the Stipulation”) by Claimant LC Equity Group, Inc. (“Claimant”), and Plaintiff, United States of America

15 (“Plaintiff”), by and through their respective counsel (collectively, the “Parties”). For the reasons stated in the

16 Stipulation and for good cause shown,

17           IT IS HEREBY ORDERED as follows:

18           1.    The Stipulation is approved.

19           2.    Claimant’s claim and answer filed in the above-captioned case on May 29, 2018 [Dk. Nos.

20           22 and 23] is dismissed with prejudice.

21           3.    Claimant is hereby deemed dismissed from the above-captioned case.

22 DATED: November 2, 2020.

23

24

25

26

27

28
                                                            3                     Stipulation to Withdraw Claim and Answer – LC
                                                                                                                  Equity Group
